United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1298
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Christian Maldonado

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                          Submitted: December 3, 2013
                            Filed: December 9, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

       Christian Maldonado pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine and conspiracy to distribute methamphetamine, 21
U.S.C. §§ 841, 846. The District Court1 sentenced him at the bottom of the
Sentencing Guidelines range to 235 months in prison and 5 years of supervised
release. On appeal, his counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was procedurally
unsound and substantively unreasonable because the court did not specifically
address, and did not properly weigh and consider, the sentencing factors in 18 U.S.C.
§ 3553(a).

       After careful review, we hold that the record shows that the court adequately
considered the sentencing factors. The court considered and adopted the presentence
report; heard sentencing arguments from Maldonado and the government regarding
the nature and circumstances of the offense and Maldonado’s history and
characteristics; considered Maldonado’s need for training and correctional treatment,
recommended his participation in educational and vocational programs, and ordered
him to complete substance-abuse treatment; and stated that it believed the sentence
met the criteria that the court was obligated to consider. See United States v. Struzik,
572 F.3d 484, 487 (8th Cir. 2009) (noting that a district court need not mechanically
recite the § 3553(a) factors provided that the record is clear that the court actually
considered them). There were no significant procedural errors, and the bottom-of-
the-Guidelines-range sentence was substantively reasonable. See id. (describing the
standard for reviewing sentences and noting that a presumption of reasonableness
may apply if a sentence is within the Guidelines range).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues for appeal. Accordingly, we affirm the
conviction and sentence, and we grant counsel’s motion to withdraw.
                      ______________________________


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.

                                          -2-